Case 2:18-cv-00546-JRG Document 59-11 Filed 09/12/19 Page 1 of 8 PageID #: 3259




                       EXHIBIT 6
9/5/2019   Case 2:18-cv-00546-JRG Document     59-11
                                   Steve Perlman          Filed
                                                 - Business Profile09/12/19
                                                                   | Rearden LLC |Page   2 of 8 PageID #: 3260
                                                                                   ZoomInfo.com




                                   Search

                                  Need more contacts? Try ZoomInfo's Advanced Search (20+ criteria)

                                                      Share:               




               Contact Information
                                                   Wrong Steve Perlman? Claim Pro le




                    Steve Perlman Business Pro le
                   Founder & Chief Executive O cer at Rearden LLC

              Wrong Steve Perlman? Claim Pro le

              Location:          211 South Whisman Rd., Ste. D, Mountain View, California, United States

              Company:           Rearden LLC

              HQ Phone:          (415) 947-5555

              Email:             s***@***.com         Get Email Address


              Last Updated:      8/29/2019 12:00 AM



              Access Steve's Contact Information




                                            FREE Steve's Direct Phone & Email


                           Download ZoomInfo’s Community Edition and receive Steve’s
                                  direct phone and email, plus an additional
                                                  10 FREE contacts every month.




https://www.zoominfo.com/p/Steve-Perlman/609014                                                                  1/7
9/5/2019   Case 2:18-cv-00546-JRG Document     59-11
                                   Steve Perlman          Filed
                                                 - Business Profile09/12/19
                                                                   | Rearden LLC |Page   3 of 8 PageID #: 3261
                                                                                   ZoomInfo.com




                                                  Access Steve's Direct Phone &
                                                              Email


                                                      Start a 14-day free trial




               General Information



                   Work Experience

                                   Chief Executive O cer
                                   OnLive Inc
                                   1999-2019

                                   Founder & Chief Executive O cer
                                   ARTEMIS NETWORKS LLC
                                   1995-2017


                    Education


                                   B. A.
                                   Columbia University


                                   computer science degree
                                   Columbia University


                    Board Memberships & A liations

                                   Founder
                                   Navic Networks
                                   2016-2016

                                   Founder
                                   WebTV Networks , Inc.
                                   1995-2015

https://www.zoominfo.com/p/Steve-Perlman/609014                                                                  2/7
9/5/2019   Case 2:18-cv-00546-JRG Document     59-11
                                   Steve Perlman          Filed
                                                 - Business Profile09/12/19
                                                                   | Rearden LLC |Page   4 of 8 PageID #: 3262
                                                                                   ZoomInfo.com

                                   Founder
                                   Cupertino
                                   1994-2009

                                   Founder
                                   Ice Blink Studios
                                   2004-2009

                                   Founder
                                   KSL
                                   2006-2006

                                   Founder
                                   Markerless Motion Capture Mova
                                   2006-2006

                                   Co-Founder
                                   Catapult Entertainment
                                   1994-2001


                                   Member and Inventor
                                   IEEE Inc




               Company Information



              Rearden LLC

                 Location

                 211 South Whisman Rd., Ste. D

                 Mountain View, California, 94041

                 United States


                  Industry
                  Software Development & Design, Software.


                  Company Description

                  Rearden was founded by Steve Perlman in 2000 to create an environment for the exploration and
                  development of new art and technology, with particular emphasis on the interplay and synergy
                  between the two worlds. Steve provides the overall vision and l...

                  More


https://www.zoominfo.com/p/Steve-Perlman/609014                                                                   3/7
9/5/2019   Case 2:18-cv-00546-JRG Document     59-11
                                   Steve Perlman          Filed
                                                 - Business Profile09/12/19
                                                                   | Rearden LLC |Page   5 of 8 PageID #: 3263
                                                                                   ZoomInfo.com


               Recent News



              Rearden Studios 2019-08-29

              STEVE PERLMAN . Executive Producer . CEO
                  http://www.reardenstudios.com/team/index.html

              Biographies of the Silicon Valley 2012-11-03

              Steve Perlman Steve Perlman (Connecticut, 1961) studied liberal arts at Columbia University until
              1983. After brief stints as a hardware engineer at Atari and C... Read More
                  //www.scaru .com/politics/bios.html

              //venturebeat.com/2008/04/30/nextbio-semantic-search-promises-new-opportunities-f…

              Next Story: An interview with Rearden's Steve Perlman on investing in R&D
                  //venturebeat.com/2008/04/30/nextbio-semantic-search-promises-new-opportunities-for-hea…
Read All



               Additional Contacts at Rearden LLC



              Eric Peltier
              Editor, Director


              Cindy Ievers
              Vice President, Finance




              View All (3)




               Similar Pro les



              Pro les with a Similar Job          Pro les with a Similar Job   Other People whose last
              Title and Industry                  Title and Location           name is Perlman


              Nikunj Mehta                        Mike Armistead               Jessica Perlman
              Falkonry , Inc.                     respond-software.com         Doherty Enterprises


                    i ll      i bl
https://www.zoominfo.com/p/Steve-Perlman/609014     j                             d     l                         4/7
9/5/2019   Case 2:18-cv-00546-JRG Document     59-11
                                   Steve Perlman          Filed
                                                 - Business Profile09/12/19
                                                                   | Rearden LLC |Page   6 of 8 PageID #: 3264
                                                                                   ZoomInfo.com
              Danielle Weinblatt                  Raj De Datta                 Ned Perlman
              ConveyIQ Inc                        BloomReach Inc               Largo Capital Limited


              Ashwini Asokan                      David Oates                  Michael Perlman
              Vue.ai                              Curtsy Inc                   BrandsMart USA


              Vinay Nathan                        Kurt Huang                   T. Perlman
              Altizon Inc                         Mozart Medical Inc           Moxxie Network LLC


              Vipin Jain                          Anne Wojcicki                Ronald Perlman
              Konstant Infosolutions              23andMe Inc                  Monro Capital, Inc.



              Show More                           Show More                    Show More




                       Browse ZoomInfo’s Directories




                                                         People Search


                    Boston       |    New York City       |    Houston   |   Chicago   |    Los Angeles   |

                                                               Atlanta

                   A B C D E F G H I J K L M N O P Q R S T U V W
https://www.zoominfo.com/p/Steve-Perlman/609014                                                                  5/7
9/5/2019   Case 2:18-cv-00546-JRG Document     59-11
                                   Steve Perlman          Filed
                                                 - Business Profile09/12/19
                                                                   | Rearden LLC |Page   7 of 8 PageID #: 3265
                                                                                   ZoomInfo.com

                                                    X Y Z




                                                        Company Search


                    Boston       |    New York City       |   Houston     |   Chicago   |   Los Angeles   |

                                                               Atlanta




                                                      Browse Our Directories




                                                                              


                                                       866-904-9666

                                                               Contact


                                                                Login


                                                              Support


                                                              Resources


                                                                Blog


https://www.zoominfo.com/p/Steve-Perlman/609014                                                                  6/7
9/5/2019   Case 2:18-cv-00546-JRG Document     59-11
                                   Steve Perlman          Filed
                                                 - Business Profile09/12/19
                                                                   | Rearden LLC |Page   8 of 8 PageID #: 3266
                                                                                   ZoomInfo.com




                                              Copyright © 2019 Zoom Information, Inc.

                                            Privacy | Terms & Conditions | Cookies




https://www.zoominfo.com/p/Steve-Perlman/609014                                                                  7/7
